Citation Nr: 1729787	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-20 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty in the Philippine Commonwealth Army of the U.S. Army Forces in the Far East (USAFFE) from December 1941 to June 1942 and from March 1945 to February 1946.  He was a prisoner of war (POW) from April 10, 1942 to June 27, 1942.  He died in February 1994.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In September 2016, the case was remanded by the Board for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that the RO issued a rating decision in December 2012 which lists the Veteran's service treatment records from December 1941 to June 1942 and from March 1945 to February 1946.  While a discharge examination is of record, the listed service treatment records are not contained in the Veteran's claims file, his Veterans Benefits Management System (VBMS) file, and thus they are not currently available for the Board's review.

The Board cannot adjudicate the claim based on an incomplete record.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.)  Thus, a remand is necessary to ensure that the complete record is made available to the Board prior to adjudication of the claim on appeal.  Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (indicating, at bare minimum, VA has constructive, if not actual, notice and possession of these additional records since they are VA generated and maintained, even if not physically in the file).

Additionally, it is not clear whether the VA examiner who provided a medical opinion in this case in March 2017 had the opportunity to review the Veteran's service treatment records, as they are currently not available in the VBMS file.  Although the examination report indicates that the examiner reviewed the Veteran's VBMS file, the examiner did not mention the Veteran's service treatment records in the discussion of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000) (among factors for assessing the probative value of medical opinion are physician's access to the claims file and the thoroughness and detail of opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (probative value of medical opinion comes from its reasoning).  

Consequently, a supplemental opinion should be obtained from the March 2017 VA examiner once the service treatment records have been included in the VBMS file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all documents and evidence related to the appellant's claim are in the Veteran's VBMS electronic file.  In particular, the Board notes that the Veteran's service treatment records are referenced in the December 2012 rating decision and May 2014 Statement of the Case but are not contained in the VBMS file.

2.  After completing the above development for service treatment records, forward the Veteran's claims file to the March 2017 VA examiner for a supplemental opinion.  The examiner must review the Veteran's service treatment records associated with the claims file.  If the March 2017 VA examiner is not available, then forward the claims file to another appropriate examiner, who should review the claims file in its entirety.

The examiner should then comment on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's military service, specifically including his POW experience, caused or contributed to his death.

A complete rationale for any opinions must be provided.

3.  Thereafter, readjudicate the appellant's claim on appeal.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the appellant, and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

